DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 in line 2, recites “configured to the transmit thermal energy…”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “control unit” in claims 1, 17 and 19 corresponding to disclosure, pg. 16, line 20.
 “first ventilation device” and “second ventilation device” in claims 1 and 5 – 6 corresponding to disclosure, pg. 16, line 25 and 37. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 20, “…heat generated in the food cavity…” is considered new matter. In the original claims filed May 21st, 2020, particularly claim 3, the heat evacuation is with respect to the heat generated in the powered cavity and evacuation of heat from the powered cavity. Similarly, in the disclosure on pg. 8, lines 12 – 16 and pg. 17, lines 22 – 27 only heat evacuation is discussed and not heat generation in the food cavity. In the application as originally filed, the ratio is about where heat from the power cavity goes, not about heat generated in the food cavity.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 8 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rendered indefinite and unclear due to the recitation of “…the thermal conditioner is configured to the transmit thermal energy…”, it is unclear what is meant by “configured to the transmit thermal energy to” and if a limitation is missing following the recitation of “the”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kolar (US 20170296992 A1) in view of Benelli (US 20060044935 A1).
Regarding claim 1, the claim makes clear via recitation of the “for processing” and “configured for” clauses that “a liquid food substance” is not a required element of the claimed structure. 
Kolar teaches a liquid food processing machine capable of processing a liquid food substance ([0004] and [0008]), the machine comprising: 
a container (beginning of [0037]) delimiting a food cavity (container disclosed in [0037] defines the food cavity) capable of containing the liquid food substance ([0026]);
an impeller (beginning of [0037]) capable for driving the liquid food substance in the food cavity (see [0025)];
a housing (350) delimiting a powered cavity (Fig. 5), adjacent the container, the housing containing:
a motor (310) configured for driving the impeller (end of [0050]); and
a heat evacuation system (334, 354, 330, 312, 356, 336; see flow paths in Fig. 5) configured to evacuate heat from the powered cavity to a space outside the machine (Fig. 5), the heat evacuation system comprising a motorized ventilation arrangement (312, 330) and at least one flow path (332, see Fig. 5) extending in the powered cavity from at least one air inlet opening (354) in the housing (350) to at least one air outlet opening (356) in the housing (350);
a control unit (320) configured to control the motor and the motorized ventilation arrangement ([0050]); and 
the motorized ventilation arrangement (312, 330) comprising a first ventilation device (312) driven by the motor (310; [0050]),
further to the first ventilation device (312) and to the motor (310), the motorized ventilation arrangement comprises a second ventilation device (330) and a further motor that is different than the motor (see [0050] stating “…the auxiliary fan 330 may be driven by a different motor. For instance, auxiliary fan 330 may comprise its own dedicated motor.”), the further motor being controlled by the control unit (320) to drive the second ventilation device (see end of [0050]), the first ventilation device and the second ventilation device configured to drive air along the at least one flow path (see arrows in Fig. 1, 5 and [0032]). 
However, Kolar fails to teach the housing delimiting a powered cavity containing a thermal conditioner configured for generating heat in the food cavity.
Benelli teaches a housing delimiting a powered cavity (modified Fig. 5’) containing a thermal conditioner (505; Fig. 8) configured for generating heat in the food cavity ([0036], [0041]). Kolar and Benelli are considered analogous art as they are both in the field of food processing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Benelli concerning the thermal conditioner to establish a desired temperature profile for the container for a variety of recipes as desired by the user (Abstract, [0012] and [0021] – [0022]). Additionally, Kolar discloses the processing of variety of foodstuffs such as soup, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Benelli concerning the thermal conditioner in order to keep the soup hot while not allowing the motor and circuity to get too hot during the processing of the soup (see [0006] and [0052]).
Regarding claim 2, Kolar teaches a liquid food processing machine ([0004] and [0008]), wherein the container ([0037] and [0038]) is removable from the housing (350) for dispensing the liquid food substance from the food cavity and assemblable to the housing for processing the liquid food substance in the food cavity (see beginning of [0052]).
Regarding claim 3, Kolar teaches a liquid food processing machine ([0004] and [0008]), wherein the heat evacuation system (334, 354, 330, 312, 356, 336; see flow paths in Fig. 5) is configured to evacuate that heat generated in the powered cavity predominantly via the at least one air outlet opening (356). 
Regarding claim 4, Kolar teaches a liquid food processing machine ([0004] and [0008]), wherein at least one of the first ventilation device (312) and the second ventilation device (330) has one or more air circulation members (Fig. 5 shows 330 having fan blades and see [0027] regarding fan blades) configured to drive air along the at least one flow path (Fig. 5) from the at least one inlet opening (354) to the at least one outlet opening (356; Fig. 5).
Regarding claim 5, Kolar teaches a liquid food processing machine ([0004] and [0008]) wherein:
the first ventilation device (312) is distant to the at least one air inlet opening (see Fig. 5 showing 312 is equally distant to the air inlet opening, 354 and air outlet opening, 356) and/or to the at least one air outlet opening; and
the second ventilation device (330) is proximate to the at least one air inlet opening (see Fig. 5 showing 330 is proximate to the air inlet, 354) and/or to the at least one air outlet opening.
Regarding claim 6, Kolar teaches a liquid food processing machine ([0004] and [0008]) wherein:
the first ventilation device (312) is located in the powered cavity (350) at a vertical level of the motor (310; Fig. 5) or thereabove; 
the second ventilation device (330) is located in the powered cavity (350) at a vertical level of the further motor (see [0050]; Fig. 5) or therebelow; and/or

    PNG
    media_image1.png
    812
    1426
    media_image1.png
    Greyscale
the first and/or second ventilation device may rotate about an axis that is vertical, horizontal, or inclined (see modified Fig. 5).
Modified Fig. 5
Regarding claim 7, Kolar teaches a liquid food processing machine ([0004] and [0008]), but fails to teach the thermal conditioner extends over and/or forms a portion of an outside wall of the housing and is configured to transmit thermal energy to or through an outside container wall.
Benelli teaches a thermal conditioner (505; Fig. 8) extending over and forming a portion (Fig. 5) of an outside wall (Fig. 5) of the housing and configured to be able to transmit thermal energy to or through an outside container wall ([0036], [0041]). Kolar and Benelli are considered analogous art as they are both in the field of food processing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Benelli concerning the thermal conditioner to establish a desired temperature profile for the container for a variety of recipes as desired by the user (Abstract, [0012] and [0021] – [0022]). Additionally, Kolar discloses the processing of variety of foodstuffs such as soup, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Benelli concerning the thermal conditioner in order to keep the soup hot while not allowing the motor and circuity to get too hot during the processing of the soup (see [0006] and [0052]).
Regarding claim 8, Kolar teaches a liquid food processing machine ([0004] and [0008]), but fails to teach the thermal conditioner being configured to transmit thermal energy to or through the outside container wall, the thermal conditioner having a first section extending over a first section of the outside wall of the housing and having a second section extending over a second section of the outside wall of the housing that is distinct from the first section, the first section of the thermal conditioner being configured to generate a first thermal energy per cm2 that is greater than a second thermal energy per cm2 generated by the second section, the first section and the second section being adjacent to and extending over and/or forming a first section and a second section, respectively, of the outside container wall.
Benelli teaches a thermal conditioner being configured to transmit thermal energy to or through the outside container wall ([0022]), the thermal conditioner (505; Fig. 8) having a first section extending over a first section of the outside wall of the housing and having a second section extending over a second section of the outside wall of the housing that is distinct from the first section, the first section of the thermal conditioner being configured to generate a first thermal energy per cm2 that is greater than a second thermal energy per cm2 generated by the second section, the first section and the second section being adjacent to and extending over and/or forming a first section and a second section, respectively, of the outside container wall (see modified Fig. 5’). Kolar and Benelli are considered analogous art as they are both in the field of food processing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Benelli concerning the thermal conditioner to establish a desired temperature profile for the container for a variety of recipes as desired by the user (Abstract, [0012] and [0021] – [0022]). 

    PNG
    media_image2.png
    825
    1487
    media_image2.png
    Greyscale
Since Kolar in view of Benelli, teaches all structural limitations of claim 8, Benelli’s first thermal conditioner section is capable of generating a first thermal energy per cm2 that is greater than a second thermal energy per cm2 generated by the second thermal conditioner section (see [0053]).  
Modified Fig. 5’
Regarding claim 9, as stated previously “a liquid food substance” is not a required element of the claimed structure.
Regarding claim 9, Kolar teaches a liquid food processing machine ([0004] and [0008]), but fails to teach the first section and the second section of the outside container wall are arranged such that:
the first section of the outside container wall is located below the second section of the outside container wall; and/or
the first section of the outside container wall is located closer than the second section of the outside container wall to a corner edge formed by a bottom and a sidewall of the food cavity;
Benelli teaches the first (“C”, modified Fig. 5) and second sections (“D”, modified Fig. 5) of the outside container wall (420) are arranged such that:
the first section of the outside container wall is located below the second section of the outside container wall (see modified Fig. 5’ showing “C”, the first section of the outside container wall is below “D”, the second section of the outside container wall); and/or
the first section of outside container wall is located closer than the second section of the outside container wall to a corner edge formed by a bottom and a sidewall of the food cavity (see modified Fig. 5’ showing “C”, the first section of the outside container wall is close to a corner edge formed by a bottom and a sidewall of the food cavity);
Kolar and Benelli are considered analogous art as they are both in the field of food processing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Benelli concerning the sections of the outside container wall to establish a desired temperature profile for the container for a variety of recipes as desired by the user (Abstract, [0012] and [0021] – [0022]). 
Regarding claims 10 and 11, Kolar discloses a liquid food processing machine ([0004] and [0008]) except for a thermal conditioner having a third section. Benelli teaches a thermal conditioner (505; Fig. 8) having a first and second section (see modified Fig. 5’). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the thermal conditioner having a third section extending over a third section of the outside wall of the housing and the third section of the thermal conditioner being adjacent to and extending over and/or forming a corresponding distinct third section of the outside container wall, the third section of the container wall being distinct from the first section and the second wall section, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Since Kolar in view of Benelli, teaches all structural limitations of claims 10 and 11, Benelli’s teaching of a third thermal conditioner section is capable of generating a third thermal energy per cm2 that is smaller than the first thermal energy per cm2 (see [0053]).   
Regarding claim 12, Kolar teaches a liquid food processing machine ([0004] and [0008]), but fails to teach a thermal conditioner being configured to transmit negative thermal energy or positive thermal energy. 
Benelli teaches a thermal conditioner (505) being configured to transmit positive thermal energy (see [0036] and [0038]). Kolar and Benelli are considered analogous art as they are both in the field of food processing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Benelli concerning the thermal conditioner and negative thermal energy to establish a desired temperature profile for the container for a variety of recipes as desired by the user (Abstract, [0012] and [0021] – [0022]). 
Regarding claim 13, Kolar teaches a liquid food processing machine ([0004] and [0008]), but fails to teach the thermal conditioner comprises an electric conductor configured to emit the thermal energy when conducting an electric current.
Benelli teaches a thermal conditioner (505) comprising an electric conductor configured to emit the thermal energy when conducting an electric current ([0038]). Kolar and Benelli are considered analogous art as they are both in the field of food processing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Benelli concerning the thermal conditioner to establish a desired temperature profile for the container for a variety of recipes as desired by the user (Abstract, [0012] and [0021] – [0022]). 
Regarding claim 14, Kolar teaches a liquid food processing machine ([0004] and [0008]), but fails to teach the following: 
the thermal conditioner comprising a plurality of electric sections, each electric section comprising at least one electric conductor connected to a power source via corresponding connectors, at least two electric sections differing from one another:
dimensionally and/or materially to generate and transmit different quantities of energies when conducting the same electric current; and/or
by different power sources, each electric section having a dedicated power source configured to deliver an electric power that is different than an electric power delivered by another power source of a different electric section.
Benelli teaches the thermal conditioner (505) comprising a plurality of electric sections (Fig. 5, 505; [0038]), each electric section comprising at least one electric conductor connected to an electric power source via corresponding connectors (515, 520; [0037]), at least two sections differing from one another:
dimensionally (see Fig. 5 showing sections of 505 differing dimensionally) and/or materially to generate and transmit different quantities of energies when conducting the same electric current ([0041]); and/or
by different power sources, each electric section having a dedicated power source (515, 520; [0037]) configured to deliver an electric power that is different to an electric power delivered by another power source of a different electric section ([0041] stating “influencer 515 creates a desired temperature in specific regions of mixing bowl 420 during operation of one or more temperature sources.” and [0045], [0048]).
Kolar and Benelli are considered analogous art as they are both in the field of food processing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Benelli concerning the thermal conditioner to establish a desired temperature profile for the container for a variety of recipes as desired by the user (Abstract, [0012] and [0021] – [0022]).
Regarding claim 15, Kolar teaches a liquid food processing machine ([0004] and [0008]) having a housing (350), container ([0037]), the housing (350) forming a seat for receiving the container ([0008]) and the housing comprising all active electrical components (Fig. 5), but fails to teach the housing and the container being configured such that:
the portion of the outside wall of the housing extending over at least part of an upright extending container part, whereby at least part of the thermal conditioner is located inside the housing along the upright extending container part; and/or
the container being made of one or more passive components.
Benelli teaches the housing (415) and the container (420) being configured such that:
the portion of the outside wall of the housing extending over at least part of the upright extending container part (see Fig. 5), whereby at least part of thermal conditioner (515) is located inside the housing along the upright extending container part ([0039], [0049]; see Fig. 5); and/or
the container is made of one or more passive components (see [0052]).
Kolar and Benelli are considered analogous art as they are both in the field of food processing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Benelli concerning the housing and the container to establish a desired temperature profile for the container for a variety of recipes as desired by the user (Abstract, [0012] and [0021] – [0022]).
Regarding claim 16, Kolar teaches a powered cavity (Fig. 5), but is silent on the powered cavity being powered by a mains via an electric cord. 
Benelli teaches a mains via an electric cord (555) powering a powered cavity (modified Fig. 5’). Kolar and Benelli are considered analogous art as they are both in the field of food processing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Benelli concerning the mains and electric cord to establish a desired temperature profile for the container for a variety of recipes as desired by the user (Abstract, [0012] and [0021] – [0022]).
Regarding claim 17, Kolar teaches a control unit (320, 420) being connected to a temperature sensor located in thermal communication with the at least one flow path for a closed loop control of the second ventilation device by the control unit (see [0061]). 
Regarding claim 18, Kolar teaches the (powered) housing (Fig. 5) forms a seat for removable receiving the container, the housing having an outer peripheral upright face (252) that extends flush with an outer peripheral upright face of the container (see beginning of [0041]). 
Regarding claim 19, Kolar teaches the heat generated in the powered cavity is generated by at least one of the motor, the control unit, the further motor, and the thermal conditioner (see [0051] stating “The heat may be generated by the motor 310 or other operative components of the blender base 302.” and [0052] – [0053]).
Regarding claim 20, it fails to further structurally limit the claimed structure, the recited ratio would depend upon the ambient air temperature, food contents temperature and power cavity temperature during an intended operation.
Regarding claims 21 and 23, see paragraph # 28 in this office action, Kolar in view of Benelli teaches the conditioner (505) capable of transmitting negative thermal energy and positive thermal energy. Furthermore, it is inherently known that a negative thermal energy comprises a cooling energy absorbing heat and a positive thermal energy comprises a heating energy emitting heat. Also, see paragraph # 38 in this office action discussing claim 21 being directed to an unrequired alternative.   
Regarding claim 22, since Kolar in view of Benelli teaches the positive thermal energy alternative (see paragraph # 28 in this office action for claim 12), all the dependent claims (claims 21, 22) from claim 12 merely further limit the negative thermal energy alternative (without specifically requiring the negative thermal energy alternative). Therefore, claim 22 is directed to an alternative, unrequired limitation.  
Regarding claim 24, Kolar teaches a liquid food processing machine ([0004] and [0008]), but fails to teach the heating energy emitting heat comprising heat generated by a resistive heating circuit and/or an inductive heating circuit to or through an outside container wall.
Benelli teaches a conditioner (505) emitting heating energy comprising heat generated by a resistive heating circuit and/or an inductive heating circuit to or through an outside container wall (see [0040] stating “variable magnetic inductive heating…” and Fig. 5). Kolar and Benelli are considered analogous art as they are both in the field of food processing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Benelli concerning the heating energy to establish a desired temperature profile for the container for a variety of recipes as desired by the user (Abstract, [0012] and [0021] – [0022]).
Regarding claim 25, see paragraph # 39 in this office action above, Kolar in view of Benelli teaches the inductive heating circuit ([0040]) to or through an outside container wall (modified Fig. 5’) comprises a resistive energy. Additionally, it is inherently known that the inductive heating comprises resistance (i.e. resistive energy). 
Response to Arguments
The original rejection under section 112(b) of claims 1 – 15 in the non-final action filed on February 1st, 2021 is removed. However, the applicant’s amendment caused a new 112(b) issue for claims 8 – 11.
Regarding, the claim interpretation remarks on pg. 12 in the applicant’s arguments filed May 2nd, 2022, the examiner agrees that the recitations of “heat evacuation system” and “motorized ventilation arrangement” do not invoke 112(f), because they both require two motors and two ventilations devices, which are sufficient to fully perform the recited functions. However, the recitations of “control unit”, “first ventilation device” and “second ventilation device” all use a nonce term (unit and device), secondly these nonce terms are modified by functional language (controlling and ventilating) and lastly, the nonce terms are not modified by sufficient structure.
Applicant’s arguments filed May 2nd, 2022 with respect to claims 1 – 6 starting on pg. 13 have been considered but are moot because the new ground of rejection using Benelli. 
Applicant's arguments filed May 2nd, 2022 starting on pg. 13 regarding Kolar have been fully considered but they are not persuasive. Claims 1 – 19, 21 and 23 – 25 have been reject over Kolar in view of Benelli.
Applicant states on pg. 14 in the arguments filed May 2nd, 2022 that Kolar does not provide any reason that would have motivated the skilled artisan to somehow modify the device of Kolar to arrive at the present claims. The examiner disagrees, see updated motivation for combining Benelli and Kolar in paragraph # 18, pg. 8 of this office action. Kolar discloses the processing of variety of foodstuffs such as soup, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Benelli concerning the thermal conditioner in order to keep the soup hot while not allowing the motor and circuity to get too hot during the processing of the soup (see [0006] and [0052]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robertson (US 1,227,935) teaches a mixer having means for heating the container or vessel and its contents while the latter is being agitated or mixed.
Potts (US 2,867,420) teaches an electrically operated double boiler including means for agitating or blending the contents.
Frankel (US 20010002891 A1) teaches an automatic beverage frother.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774